Citation Nr: 0428289	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-11 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This appeal arises from a July 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which continued a 
10 percent evaluation for service connected generalized 
anxiety disorder.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.  

As an initial matter, the veteran's most recent VA treatment 
records in the claims file are from September 2003.  The 
veteran may have more recent treatment records relevant to 
his claim.  Therefore, these records should be obtained, if 
available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In addition, in a substantive appeal dated August 2003, the 
veteran complained that his most recent VA examination, June 
2002, was inadequate.  The veteran reported that the VA 
examiner asked him only a few questions and completed the 
examination in approximately five minutes.  He requested that 
VA schedule him for another, more thorough VA examination, to 
include a review of his medical treatment records and claims 
file.  The RO scheduled the veteran for another examination 
in September 2003.  However, the examiner noted that the 
veteran's claims file was not available for review.  A review 
of the claims file indicates that with the exception of an 
examination in October 1973, each of the veteran's VA 
examinations were conducted without the benefit of a review 
of the claims file.  To ensure a thorough examination and 
evaluation, the veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2003). Therefore, 
the Board finds that the veteran should undergo another VA 
examination to determine the current severity of his 
disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
San Juan, the Commonwealth of Puerto 
Rico, and request any records of the 
veteran's treatment from September 2003 
through the present.  All records 
obtained should be associated with the 
claims folder.  

2.  Thereafter, the RO should also 
schedule the veteran for a VA 
psychiatric examination in order to 
determine the severity of his service-
connected generalized anxiety disorder.  
The examiner should specifically 
comment on any symptoms associated with 
the veteran's service connected 
generalized anxiety disorder and the 
degree to which the disability impacts 
his social and occupational function.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review. Such review should be indicated 
on the examination report.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



